Order entered October 8, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00679-CV

      IN THE INTEREST OF L.A., D.J.A, B.S.A., J.N.A., AND M.N.A., CHILDREN

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-03637

                                              ORDER
       Before the Court is Mother’s October 4, 2019 motion to supplement the clerk’s record

and for extension of time to file her brief.      Mother asserts the clerk’s record is missing the

documents from trial court cause numbers DF-17-19074 and DF-17-08352, both of which she

believes were consolidated into the underlying cause of this appeal, and asks the deadline for

filing her brief be reset to allow for the filing of the supplemental clerk’s record.

       We note that the record reflects, and the Dallas County District Clerk has confirmed, that

only cause number DF-17-08352 was consolidated into the underlying cause. We further note a

supplemental clerk’s record filed June 24, 2019 contains documents from cause number DF-17-

08352, including the pleadings. Accordingly, we DENY the motion to supplement.

       We GRANT the extension motion to the extent that we ORDER Mother’s brief be filed

no later than October 18, 2019. Because this accelerated appeal from a final order in a child

protection case was filed June 10, 2019 and should be brought to final disposition within 180
days of the filing of the notice of appeal, further extension requests will not be granted absent

exigent circumstances. See TEX. R. JUDICIAL ADMIN. 6.2(a).



                                                    /s/    KEN MOLBERG
                                                           JUSTICE